                                Case 4:19-cv-00928-MWB Document 1 Filed 05/30/19 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


     GLORIA GASKIN                                                                             JUDGE


     V.                                                                                        Civil Action No.


     THE UNIVERSITY CLUB AND
     JAMES COLLINS                                                                             JURY TRIAL DEMANDED


                                              COMPLAINT


     I.    PARTIES

           1.     The Plaintiff is Gloria Gaskin, an adult individual who resides

     at 1141 W. Aaron St., State College, PA. She files this action under the Fair

     Labor Standards Act, the Pennsylvania Wage Payment and Collection Act,

     and the Pennsylvania Minimum Wage Act to collect wages not paid.

           2.     A. The co-Defendant The University Club is believed to be a

     Pennsylvania corporation with registered offices at 331 West College Ave.,




---------         --   -~-----                                                                   ------------ -      --
                            Case 4:19-cv-00928-MWB Document 1 Filed 05/30/19 Page 2 of 9




State College, Pa. The University Club operates their building as a place for

social activity but also houses numerous tenants.

             B.     The co-Defendant James Collins was at all times relevant

the President of the corporation and was responsible for actions taken by the

business. His business address is c/o 331 West College Ave., State College,

PA 16801.

II.   JURISDICTION AND VENUE

      3.     This Court has subject matter jurisdiction, pursuant to 28

U.S.C. § 1331, to hear this Complaint and to adjudicate the claims stated

herein because this action asserts rights arising under federal law. See

FLSA, 29 U.S.C. § 201, et seq. The Court further has pendant jurisdiction to

hear Plaintiffs claim arising under the Pennsylvania Minimum Wage Act,

43 P.S. § 333.101, et seq. and the Pennsylvania Wage Payment and

Collection Act.

      4.      Venue is proper in the United States District Court, Middle

District of Pennsylvania, pursuant to 28 U.S.C. § 139l{b), because

Defendant resides in this District and because all of the events or omissions

giving rise to the claims occurred in this District.
                            Case 4:19-cv-00928-MWB Document 1 Filed 05/30/19 Page 3 of 9




ill.    FACTUALAVERMENTS

        5.    Plaintiff was under contract to the Defendants as a

maintenance/cleaner at $15.00 per hour, beginning April 23, 2018.

        6.    Plaintiff routinely worked 55 hours per workweek.

        7.    Plaintiff was paid and all taxes were withheld through April 23,

2018.

        8.    Plaintiff was paid her hourly rate until May 23, 2018 at which

time the Defendants insisted on paying Plaintiff on a salary basis, with no

withholding. Thereafter, Plaintiff was paid every two weeks at a reduced

rate of $525.00 per week.

        9.    Not knowing that this would be the basis for denying her

overtime pay for work over 40 per work week and that it would relieve the

Defendants of tax match and tax reporting obligations, Plaintiff agreed.

        10.   The work Plaintiff did after the date set in 8. above,

was identical to the work performed when she was being paid hourly; that

is, she performed much as a house maid would within the facility.

        11.   Plaintiff was terminated on March 7, 2019.
                           Case 4:19-cv-00928-MWB Document 1 Filed 05/30/19 Page 4 of 9




IV. SPECIFIC COUNTS



                      COUNT I AGAINST DEFENDANT

            VIOLATION OF THE FAIR LABOR STANDARDS ACT

      12.    Plaintiff incorporates all previous clauses by reference herein.

      13.    At all times, Plaintiff was an employee as that term is defined

in the Fair Labor Standard Act (FLSA). Plaintiff was also non-exempt.

      14.    At all times, the Defendants were employers as that term is

defined under the FLSA.

      15.    The FLSA, at 29 U.S.C. § 207, requires employers to pay all

non-exempt employees one and one-half times the regular rate of pay for all

hours worked over forty hours per workweek.

      16.    Defendants, through their actions, policies, and/or practices as

described above, violated the FLSA's overtime requirements by regularly

and repeatedly failing to compensate Plaintiff at the required overtime rate.

      17.    The foregoing conduct, as alleged, constitutes a willful
                             Case 4:19-cv-00928-MWB Document 1 Filed 05/30/19 Page 5 of 9




violation of the FLSA, within the meaning of 29 U.S.C. § 255(a).

         18.   As a direct and proximate result ofDefendants' unlawful

conduct, Plaintiff has suffered and will continue to suffer a loss of income

and other damages. Plaintiff is entitled to liquidated damages and attorney

fees and costs incurred in connection with this claim.

         19.   Plaintiff avers and believes that she is entitled to $12,103.20,

calculated as follows: 41 weeks x 15 hours x $19.68 per hour.

                             PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for the following relief:

         A.    Judgment against Defendants for an amount equal to Plaintift's

unpaid back wages at the applicable overtime rate;

         B.    An additional sum of$12,103.20 as liquidated damages;

         C.    All costs and attorney's fees incurred from prosecuting this

claim;

         D.    An award of prejudgment interest;

         E.    For such further relief as the Court deems just and equitable.
                                    Case 4:19-cv-00928-MWB Document 1 Filed 05/30/19 Page 6 of 9




                               COUNT II AGAINST DEFENDANT

                   VIOLATION OF THE PENNSYLVANIA MINIMUM WAGE ACT




               20.    Plaintiff incorporates all previous clauses by reference herein.

               21.    At all times, Plaintiff was an employee as that term is defined

         in the Pennsylvania Minimum Wage Act (PMWA). Plaintiff was also non-

         exempt.

               22.    At all times, the Defendants were an employer as that term is

         defined under the PMWA.

               23.    The PMWA, at 43 P.S. § 333.104, requires employers to pay all

         non-exempt employees one and one-half times the regular rate of pay for all

         hours worked over forty hours per workweek.

               24.    Defendants, through their actions, policies, and/or practices as

         described above, violated the PMWA's overtime requirements by regularly

         and repeatedly failing to compensate Plaintiff at the required overtime rate.

               25.    The foregoing conduct, as alleged, constitutes a willful




--   -------                                                                                       -------
                            Case 4:19-cv-00928-MWB Document 1 Filed 05/30/19 Page 7 of 9




violation of the PMWA under 43 P.S. § 333.104©.

      26.      As a direct and proximate result of Defendants' unlawful

conduct, Plaintiff has suffered and will continue to suffer a loss of income

and other damages. Plaintiff is entitled to interest, attorneys' fees and costs

in connection with this claim.

      2 7.    Plaintiff avers and believes that she is entitled to $12,103.20

calculated per Clause 19 above.

                            PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for the following relief:

      A.       Judgment against Defendants for an amount equal to Plaintiffs

unpaid back wages at the applicable overtime rate;

      B.      All costs and attorney's fees incurred from prosecuting this

claim;

      C.       An award of prejudgment interest;

      D..      For such further relief as the Court deems just and equitable.
                            Case 4:19-cv-00928-MWB Document 1 Filed 05/30/19 Page 8 of 9




               COUNT III AGAINST ALL DEFENDANTS

 VIOLATIONS OF THE PENNSYLVANIA WAGE PAYMENT AND

                             COLLECTION ACT



      28.    Plaintiff incorporates all previous clauses by reference herein.

      29.    As is set forth above, Plaintiff is entitled to wages, as that

term is defined under the Pennsylvania Wage Payment and Collection

(PWPCA), 43 P.S. § 260.2a.

      30.    At all times, the Defendants were employers as that term is

defined under the PWPCA.

      31.    Wages are now overdue under the PWPCA , in that they were

not paid within 30 days of the then next regular payday. 43 P.S. § 260.10.

      32.    The foregoing conduct, as alleged, constitutes a willful and

intentional violation.

      33.    Plaintiff avers and believes that she is entitled to $12,103.20,

calculated per clause 19.

      34.     As a direct and proximate result of Defendants' unlawful
                            Case 4:19-cv-00928-MWB Document 1 Filed 05/30/19 Page 9 of 9




conduct, Plaintiff has suffered and will continue to suffer a loss of income

and other damages. Plaintiff is entitled to the statutory penalty of 25%,

interest, attorneys' fees and costs incurred in connection with this claim.

                            PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for the following relief:

      A.       Judgment against Defendants for an amount equal to Plaintiffs

unpaid back wages at the applicable overtime rate, which is $12,103.20;

      B.      The statutory penalty of25% or $3,025.80;

      C.      All costs and attorneys fees incurred from prosecuting this

claim;

      D.       An award of prejudgment interest;

      E.       For such further relief as the Court deems just and equitable.

                                                                                           submitted,


Date: 5/30/19
